DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment to the claims, mailed 04/29/2021, are entered. As a result of the amendments, the rejection of claims 15-20 under 35 U.S.C. 101, is withdrawn. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



1, 2, 4, 8, 9, 11, 15, 16 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent to Pularikkal et al. (US 10,567,293 B1) (herein after Pularikkal).

Regarding claim 1, Pularikkal discloses a method for processing data generated by a service, comprising: 
obtaining a data packet generated by the service [col. 4 li. 20-25]; 
identifying whether the service generating the data packet is a predetermined service for which a routing path is to be set [col. 4 li. 46-49, 55-67]; and in response to identifying that the service is the predetermined service, attaching an indication of the routing path to the data packet [col.2 li. 66 - col.3 li. 6 AND col. 4 li. 9-11].

Regarding claim 2, Pularikkal discloses the method of claim 1, wherein the identifying comprises: determining whether an identifier of the service is included in the data packet [cl. 4 Li.48-57]; in response to the identifier of the service being included in the data packet, determining whether the identifier matches a predetermined identifier; and in response to the identifier of the service matching the predetermined identifier, identifying the service as the predetermined service for which the routing path is to be set [col. 3 li. 48-col. 4 li. 11]. 

Regarding claim 4, Pularikkal discloses the method of claim 2, wherein the identifier of the service comprises a tag set for the service, where the tag indicates a type of the service [col. 3 li. 48-56]. 

Regarding claim 8, Pularikkal discloses an electronic device for processing data generated by server, the electronic device comprising: a processor; and a memory, storing [col. 6 li. 45-50] to control the electronic device to perform acts comprising: obtaining a data packet generated by the service [col. 4 li. 20-25]; identifying whether the service generating the data packet is a predetermined service for which a routing path is to be set [col. 4 li. 46-49, 55-67]; and in response to identifying that the service is the predetermined service, attaching an indication of the routing path to the data packet [col.2 li. 66 - col.3 li. 6 AND col. 4 li. 9-11]. 

Regarding claim 9, Pularikkal discloses the electronic device of claim 8, wherein the identifying comprises: determining whether an identifier of the service is included in the data packet; in response to the identifier of the service being included in the data packet, determining whether the identifier matches a predetermined identifier; and in response to the identifier of the service matching the predetermined identifier, identifying the service as the predetermined service for which the routing path is to be set [col. 3 li. 48-col. 4 li. 11].

Regarding claim 11, Pularikkal discloses the electronic device of claim 9, wherein the identifier of the service comprises a tag set for the service, the tag indicates a type of the service [col. 3 li. 48-56].

Regarding claim 15, Pularikkal discloses a computer readable medium comprising computer programs stored thereon, the computer programs when executed by a processor [col. 6 li. 45-50] implementing a method for processing data generated by a service, comprising: 
obtaining a data packet generated by the service [col. 4 li. 20-25]; identifying whether the service generating the data packet is a predetermined service for which a routing path is to [col. 4 li. 46-49, 55-67]; and in response to identifying that the service is the predetermined service, attaching an indication of the routing path to the data packet [col.2 li. 66 - col.3 li. 6 AND col. 4 li. 9-11].

Regarding claim 16, Pularikkal discloses the computer readable medium of claim 15, wherein the identifying comprises: determining whether an identifier of the service is included in the data packet; in response to the identifier of the service being included in the data packet, determining whether the identifier of the service matches a predetermined identifier; and in response to the identifier of the service matching the predetermined identifier, identifying the service as the predetermined service for which the routing path is to be set [col. 3 li. 48-col. 4 li. 11].

Regarding claim 18, Pularikkal discloses the computer readable medium of claim 16, wherein the identifier of the service comprises a tag set for the service, the tag indicates a type of the service [col. 3 li. 48-56].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 5, 6, 10, 12, 13, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Pularikkal as applied to claims 1, 2, 4, 8, 9, 11, 15, 16 and 18 above, and further in view of US Publication to Guichard et al. (US 2017/0244631 A1) herein after (Guichard).

Regarding claim 3, Pularikkal discloses the method of claim 2 as discussed above.  However, the identifier in Pularikkal may not include information concerning an address of the service. 
Identifying traffic based on application information, source/destination/service address and or label/tag are well known alternative techniques in the art. A network node in Guichard  or any other information that may be used to select a particular SFP for the traffic [Guichard ¶0029; 0049].
A person having ordinary skill in the art may consider using address information included in a packet header to match a network segment/route based on optimal solution consideration. Further, identifying a service based on source/destination address either solely or in combination with other information including port id may require routine skill in the art. It would have been obvious, before the effective filing date of the application, to use information concerning an address of the service for the same reasons. 

Regarding claim 5, Pularikkal and Guichard disclose the method of claim 1, wherein attaching the indication of the routing path to the data packet comprises: attaching at least one label to the data packet, each label indicating a respective routing node to be passed on the routing path [Guichard ¶0050]. 

Regarding claim 6, Pularikkal and Guichard disclose the method of claim 5, wherein attaching at least one label to the data packet comprises: inserting a plurality of labels into the data packet in a predetermined order [Guichard ¶0050]. 

Regarding claim 10, Pularikkal and Guichard disclose the electronic device of claim 9 as discussed above.  However, the identifier in Pularikkal may not include information concerning an address of the service. 
Identifying traffic based on application information, source/destination/service address and or label/tag are well known alternative techniques in the art. A network node in Guichard  or any other information that may be used to select a particular SFP for the traffic [Guichard ¶0029; 0049].
A person having ordinary skill in the art may consider using address information included in a packet header to match a network segment/route based on optimal solution consideration. Further, identifying a service based on source/destination address either solely or in combination with other information including port id may require routine skill in the art. It would have been obvious, before the effective filing date of the application, to use information concerning an address of the service for the same reasons.

Regarding claim 12, Pularikkal and Guichard disclose the electronic device of claim 8, wherein attaching the indication of the routing path to the data packet comprises: attaching at least one label to the data packet, each label indicating a respective routing node to be passed on the routing path [Guichard ¶0050]. 

Regarding claim 13, Pularikkal and Guichard disclose the electronic device of claim 12, wherein attaching at least one label to the data packet comprises: inserting a plurality of labels into the data packet in a predetermined order [Guichard ¶0050].

Regarding claim 17, Guichard discloses the computer readable medium of claim 16 as discussed above.  However, the identifier in Pularikkal may not include information concerning an address of the service. 
Identifying traffic based on application information, source/destination/service address and or label/tag are well known alternative techniques in the art. A network node in Guichard  or any other information that may be used to select a particular SFP for the traffic [Guichard ¶0029; 0049].
A person having ordinary skill in the art may consider using address information included in a packet header to match a network segment/route based on optimal solution consideration. Further, identifying a service based on source/destination address either solely or in combination with other information including port id may require routine skill in the art. It would have been obvious, before the effective filing date of the application, to use information concerning an address of the service for the same reasons.

Regarding claim 19, Pularikkal and Guichard disclose the computer readable medium of claim 15, wherein attaching the indication of the routing path to the data packet comprises: attaching at least one label to the data packet, each label indicating a respective routing node to be passed on the routing path [Guichard ¶0050].

Claims 7, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pularikkal and Guichard as applied to claims 3, 5, 6, 10, 12, 13, 17 and 19 above and further in view of US Patent to McDysan (US 8,693,323 B1) (herein after McDysan).   
Regarding claim 7, Pularikkal and Guichard disclose the method of claim 5 as discussed above.
Said combination may not disclose determining a number of the one or more labels; modifying a size of the data packet based on the number of labels; and attaching the one or more labels to the data packet with the modified size. 

see column 14 li. 16-30]. Consequently, the act of: determining a number of the one or more labels; modifying the size of the data packet based on the number of labels; and attaching the one or more labels to the data packet with the modified size - may naturally flow from what is well known in the art. Hence, it would have been obvious, at the time of the application, to determine a number of the one or more labels; modify a size of the data packet based on the number of labels; and attaching the one or more labels to the data packet with the modified size as claimed - thereby facilitating the routing of the data packet while utilizing existing network infrastructure. 

 Regarding claim 14, Pularikkal and Guichard disclose the electronic device of claim 12 as discussed above.
Said combination may not disclose determining a number of the one or more labels; modifying a size of the data packet based on the number of labels; and attaching the one or more labels to the data packet with the modified size. 
In the process of utilizing stackable labels, various scenarios may force a corresponding decrease in payload size. Mcdysan illustrates the case where a Maximum Transfer Unit (MTU) puts a practical limit on the size of payload that can be carried in a packet [see column 14 li. 16-30]. Consequently, the act of: determining a number of the one or more labels; modifying the size of the data packet based on the number of labels; and attaching the one or more labels to the data packet with the modified size - may naturally flow from what is well known in the art. Hence, it would have been obvious, at the time of the application, to determine a number of the one or more labels; modify a size of the data packet based on the number of labels; and 

Regarding claim 20, Pularikkal and Guichard disclose the computer readable medium of claim 19 as discussed above.
Said combination may not disclose determining a number of the one or more labels; modifying a size of the data packet based on the number of labels; and attaching the one or more labels to the data packet with the modified size. 
In the process of utilizing stackable labels, various scenarios may force a corresponding decrease in payload size. Mcdysan illustrates the case where a Maximum Transfer Unit (MTU) puts a practical limit on the size of payload that can be carried in a packet [see column 14 li. 16-30]. Consequently, the act of: determining a number of the one or more labels; modifying the size of the data packet based on the number of labels; and attaching the one or more labels to the data packet with the modified size - may naturally flow from what is well known in the art. Hence, it would have been obvious, at the time of the application, to determine a number of the one or more labels; modify a size of the data packet based on the number of labels; and attaching the one or more labels to the data packet with the modified size as claimed - thereby facilitating the routing of the data packet while utilizing existing network infrastructure. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SORI A AGA whose telephone number is (571)270-1868.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SORI A AGA/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476